                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JESSE WADSWORTH,                              )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )     CIVIL ACTION NO. 2:18-CV-895-WHA
                                              )
BILL FRANKLIN, et al.,                        )
                                              )
          Defendants.                         )

                                            ORDER

        On December 12, 2018, the Magistrate Judge entered a Recommendation (Doc.

#14) to which no objections have been filed. Upon an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide a

current address as ordered by this court.

       3. No costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 9th day of January, 2019.




                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
